Citation Nr: 1205610	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-20 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a mucociliary clearance/transport system disorder such as sinusitis, to include as secondary to the service-connected chronic bilateral otitis media disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The Veteran appellant had active service in the United States Army from June 1970 to September 1986, when he was discharged for physical disability.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that, in part, denied the appellant's claim of entitlement to service connection for sinusitis.

The Board most recently remanded the case for additional development in August 2010.  The case has now been returned to the Board for appellate review.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  The Board notes that the appellant has reported experiencing clogged nasal passages, postnasal drip, headaches, sinus infections and sinus surgery.  He relates his complaints to the residuals of his service-connected chronic bilateral otitis media disability and contends that these residuals do not allow for the proper filtering of air in his nasal passages thus causing sinusitis.  The Board finds that the appellant's claim contemplates conditions of the mucociliary transport/clearance system such as sinusitis.  Brokowski v. Shinseki, 23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  Therefore, the issue on appeal is as reflected on the title page.



FINDINGS OF FACT

1.  The appellant's service medical records reflect findings of postnasal drainage and a deviated septum with decreased airway.

2.  After service, the medical records reflect finding of a deviated septum in November 1986, and May 1987.

3.  In December 1987, the appellant underwent nasal septal reconstruction, submucous resection (SMR) of the inferior turbinates and bilateral nasal antral window (NAW) procedures because of his preoperative diagnosis of nasal airway obstruction secondary to deviated septum and hypertrophy of turbinates with radiographic evidence of chronic sinusitis.

4.  After the December 1987 surgery, the appellant continued to be treated for chronic sinusitis with a finding of failed maximal medical management in December 2001, and a functional endonasal sinus (FESS) surgery in April 2002; this was followed by treatment for sinusitis throughout 2003 and 2004.

5.  The appellant continues to report symptoms of, and treatment for, sinus infections.

6.  The evidentiary record raises a reasonable doubt as to whether the appellant's chronic sinusitis had its onset during active military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the evidence is in equipoise that his chronic sinusitis was incurred due to active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the determination reached in this case regarding the chronic sinusitis service connection claim, a discussion addressing whether VA's duties to notify and assist the Veteran have been complied with is not warranted.  To the extent necessary, VA has fulfilled its duties to notify and to assist the appellant in the development of that claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types, and circumstances of service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).  

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  Furthermore, in McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  

For the showing of chronic disease in service there are required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic".  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b).  

Certain chronic disabilities (although not sinusitis) will be considered to have been incurred in service if manifested to a degree of 10 percent or more within one year following the date of separation from service even though there is no evidence of such disease during service.  38 C.F.R. § 3.307.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

While someone who is a layperson is not considered capable of opining on matters requiring medical knowledge, they are permitted to provide observations.  See Moray v. Brown, 5 Vet. App. 211 (1993).  Lay statements may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, for example, the appellant is competent to describe his oronasal symptoms, and the treatment he has received for his sinus problems.

While the lack of contemporaneous medical records may be a fact the Board can weigh against a veteran's lay evidence, the mere lack of such records does not, in and of itself, render lay evidence not credible.  See Buchanan v. Nicholson, supra.  Moreover, while an opinion concerning medical diagnosis or causation offered by a person who is not qualified through education, training or experience to provide such an opinion is not competent medical evidence, there is no requirement that the competent evidence be medical in nature when the determinative issue involves either medical diagnosis or etiology.  A layperson is competent to report observable symptomatology of an injury or illness.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Lay evidence is also considered competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, supra. 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, it is the policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 

Review of the appellant's service medical treatment records reveals that the appellant complained of flu symptoms in March 1976; on physical examination, he had an elevated temperature with stuffy sinuses.  In April 1976, the appellant sought treatment for complaints of plugged ears and nasal symptoms (running and plugging).  On physical examination, marked thick postnasal drainage was present.  In the early 1980s, the appellant underwent a number of surgical procedures on his ears for treatment of chronic otitis media and mastoiditis.  In March 1983, an ears, nose and throat (ENT) surgeon observed that the appellant had nasal exudates on the right.  Radiographic examination of the paranasal sinuses revealed satisfactory aeration of the paranasal sinuses.  An April ENT clinic note states that physical examination of the appellant had revealed the presence of a deviated septum with decreased airway.  In October 1985, the appellant sought treatment for complaints of a sore throat, headaches and a stuffy nose.  On physical examination, the appellant had postnasal drip; the clinical assessment was coryza.  In his March 1986 report of medical history, the appellant indicated that he was unsure whether he had sinus problems or not.

The appellant was discharged from service in September 1986.  In November 1986, he was underwent an ENT examination by a Dr. Tinsley who found that the appellant had a nasal deviation.  In a February 1987 rating decision, the Anchorage RO denied service connection for a traumatically deviated nasal septum.  

The appellant thereafter continued to receive treatment from the office of Dr. Tinsley.  In April 1987, a clinical assessment of sinusitis was rendered.  In May 1987, the appellant complained of a severe headache and, on physical examination, he had a deviated septum and heavy turbinates.  The clinical assessment included deviated septum.  In October 1987, the appellant's nose was cleaned and he was scheduled for surgery.  In December 1987, the appellant was treated with antibiotics and he underwent an ENT operation; the preoperative diagnosis was nasal airway obstruction secondary to deviated septum and hypertrophy of turbinates.  The operation included nasal septal reconstruction, submucous resection (SMR) of the inferior turbinates and bilateral nasal antral window (NAW) procedures.  The clinical indications for these procedures included the fact that that the appellant had been clinically noted to have a stuffy nose and a poor nasal airway, along with evidence of chronic sinusitis on x-ray.  It was felt that this should be cleared and improved before any more ear surgery was undertaken.

After the surgery, the appellant was seen in April 1988, when he was found to have thick nasal drainage on physical examination.  The clinical assessment was sinusitis; sinusitis was also assessed in May 1988.  In January 1990, the appellant was seen by a pulmonary specialist who found that the appellant's persistent cough could be due to sinusitis in view of the fact that his chronic bilateral ear infections currently required monthly sinus irrigation.  Sinus x-rays revealed the presence of pansinusitis.  A February 1990 CT scan showed chronic maxilla-ethmoid thickening and no left NAW was seen; the clinical impression was chronic sinusitis.  Thereafter, Dr. Tinsley performed an SMR of the bilateral inferior turbinates plus a revision of the bilateral NAWs plus lysis of synechiae from the inferior turbinates and bilateral anterior intranasal ethmoidectomies (INEs) in February 1990.  

After the surgery, the appellant reported that his sinuses were bothering him in November 1990.  In February 1991, the appellant complained that his ears and sinuses were bothering him.  He was assessed with sinusitis at that time, and also in May 1991.  A December 1991 treatment note stated that the appellant had another sinus infection.  In September 1992, the appellant reported that he thought his right sinuses were plugged; the clinical assessment was sinusitis.  The next month, the appellant complained of postnasal drip but said he did not have headaches with it this time.  On physical examination, mucoid material was removed through the left NAW.  The clinical assessment was sinusitis.  

VA treatment records reflect that the appellant was treated in the ENT clinic.  A December 2001 note states that the appellant had been clinically assessed with chronic sinusitis with failed maximal medical management.  Therefore, he underwent a functional endonasal sinus (FESS) surgery in April 2002.  A May 2003 ENT consult note states that the appellant reported getting recurrent headaches and that he had last been seen in February when he finished taking a course of antibiotics.  A June 2003 CT scan indicated that there was some sinus disease still remaining, although the appellant was 'relatively' asymptomatic.  

The evidence of record includes treatment records from Kaiser Permanente.  These records include an April 2001 x-ray report which included a finding of marked mucoperiosteal thickening of the bilateral maxillary sinuses.  These records also reflect that the appellant was treated for sinusitis in January 2003, June 2003, February 2004, June 2004, September 2004, and December 2004.  A June 2003 note indicates that the appellant had a history of multiple sinus and ear surgeries and that he got one to two infections per year.  Radiographic examination conducted in March 2004, yielded a clinical impression of mucosal inflammatory disease, maxillary sinus, left greater than the right.  The appellant underwent a CT scan of his paranasal sinuses in June 2004; the results revealed chronic changes involving the maxillary, sphenoid and frontal sinuses.

In December 2005, the RO denied the appellant's sinusitis claim on the theory that, while he had been treated in service, the condition was acute and transitory with no evidence of a chronic condition.  Neither the June 2008 Statement of the Case (SOC) nor the September 2008 VA ENT examination report includes any discussion of the post-service medical treatment records dated between November 1986 and October 1992.  In fact, no supplemental SOC (SSOC) addresses those medical records either.  The September 2008 VA examiner stated that he did not review the Kaiser records for the appellant and that the appellant reported that he got two to three sinus infections per year.  This examiner re-examined the appellant in April 2010, but the examiner again did not discuss the 1986 to 1992 medical treatment records or the Kaiser records.  The examiner concluded that there was no evidence of active sinus disease, but did not say anything about chronicity or continuity or identify when the appellant was cured.

The Board notes that chronic sinusitis is an inflammatory process that involves the paranasal sinuses and persists for an extended time period.  Major factors considered as warranting compensable ratings under the applicable rating criteria include facial pain or pressure, nasal obstruction or blockage, nasal discharge, purulence or discolored postnasal discharge, headache, and crusting.  38 C.F.R. § 4.97, Diagnostic Code 6514 (2011).  

The applicable rating criteria for chronic sinusitis further reflect that persons with chronic sinusitis may experience incapacitating episodes requiring antibiotic treatment and even radical surgery with chronic osteomyelitis.  Id.  

The Board further notes that the appellant was seen in service on many occasions for complaints relating to headaches, ear pain, nasal stuffiness, postnasal drip and mucous membrane inflammation.  He was also diagnosed with a deviated septum.  Within a few weeks after his discharge from service, he was shown to still have a deviated septum and he was treated for sinusitis in the ensuing months after he complained of such symptoms as headaches, nasal stuffiness and nasal discharge.  There were also radiographic findings of chronic sinusitis within months of service separation.  The evidence of record reveals that the appellant has undergone several surgical procedures over the years to treat his sinusitis after the failure of maximal medical management.  The surgical procedures focused on the removal of nasal airway obstruction(s) and restoration of the mucociliary transport/clearance system.  Nonetheless, a CT scan performed approximately eight months prior to the submission of the appellant's claim revealed the continued presence of chronic changes of the maxillary, sphenoid and frontal sinuses.  The appellant was diagnosed with sinusitis a mere eight weeks prior to his claim submission and he has reported treatment for the same condition since then.

Thus, the Board finds that the medical evidence of record demonstrates a combination of manifestations sufficient to identify the sinusitis and sufficient observation to establish chronicity going back to at least April 1984, when the appellant was diagnosed with a nasal obstruction (deviated septum with reduced airway).  In-service overlap of sinusitis-related symptomatology with symptomatology associated with the service-connected bilateral chronic otitis media disability does not mean that all of the symptoms were related to the ears and none of the symptoms were related to the nasal airway/mucociliary clearance system.  In addition, continuity of nasal airway/mucociliary clearance system symptomatology and medical treatment has also been demonstrated from almost immediately after service separation until and following the submission of the appellant's claim for service connection.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Although it is possible that the appellant's chronic sinusitis is due to some post-service occurrence, since there is some competent medical evidence of record on both sides of the question of whether the sinusitis occurred as a result of the documented in-service nasal obstruction and/or the service-connected chronic otitis media, and resolving reasonable doubt in favor of the appellant, the Board finds that it is as likely as not that the appellant's sinusitis is chronic and has existed continually since service.  With application of the benefit of the doubt, service connection is therefore warranted for a disorder of the mucociliary transport/clearance system, namely chronic sinusitis.

Further inquiry could certainly be undertaken with a view towards development of the claim.  However, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the Board is of the opinion that this point has been attained.  

In summary, based on the totality of the evidence of record, the Board finds that evidence for and against the appellant's service connection claim is at least in approximate balance on the question of whether the appellant's chronic sinusitis is related to the in-service clinical findings and diagnoses, including obstructed nasal airway, mastoiditis, and postnasal drip.  In other words, the Board finds that full consideration of the material evidence of record presents a reasonable doubt that the Veteran's mucociliary transport/clearance system disorder diagnosed as chronic sinusitis is causally related to his active service.  The Board will resolve that doubt in the Veteran's favor and grant service connection for chronic sinusitis.


ORDER

Service connection is granted for chronic sinusitis.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


